DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 4/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Pinjala et al [US 6,717,812] in view of Davidson et al [US 5,817,986]
►	With respect to claims 1-2, 12 and 18, Pinjala et al (fig 6 using chip carrier 20a-c of fig 2) discloses assembly comprising:
	a chip (26b) including an integrated circuit; 
	a casing (20c/60/20b) comprising an integrated circuit (26c) and including an upper portion (20c/60) formed on a side of said chip and a lower portion (60/20b) formed on another side of said chip 
	plural through-wafer vias (TWVs) (31b, 32b, fig 2) for electrically connecting said integrated circuit of said chip and said integrated circuit of said casing;
	a lower card (14) electrically connecting said casing (20c/60/20b of fig 6) [see fig 2 where electrical connection between  case 20c/60/20b and card 14 being provided via 31b, tracing 34b, connector 37a/22a/35a, distribution carrier 30, connector 45/40/17].
	Pinjala et al does not expressly teach a system board configured to be electrically connected to the casing;  the lower card and an upper card  connected to said casing for electrically connecting said casing to the system board.
	However, Davidson et al teaches using a system board (4, fig 1, cols 1-7) configured to be electrically connected to a chip packaging/subassemblies 7,8  and using g a lower card (22) and an upper card (20)  connected to the chip packaging for electrically connecting the chip packaging to the system board;  wherein said upper and lower cards are connected to said upper and lower portions of said casing, respectively, by plural solder balls which are aligned with said plural through-wafer vias such that said plural through-wafer vias are electrically connected to said upper and lower cards.
	Therefore, it would have been obvious for those skilled in the art modify assembly of Pinjala et al by using the system board, the lower card and the upper card as being claimed, per taught by Davidson, to provide designed device operation as being needed where improvement in chip interconnection propagation time and an increase in real chip packaging density can be achieved when three dimensional wring between closely spaced planes of chips can be achieved (see Davidson et al, col 2 lines 12-33). – recognizing the casing including chips of Pinjala et al equivalent to chip packaging as well-known in the art.  Moreover, Pinjala discloses the lower card connected to the lower portion of the casing by plural solder balls which are aligned with the plural through-wafer vias such that the plural though vias wafer are electrically connected to the lower card.  By combining the teaching of Davidson et al to Panjala et al, it would have been obvious for the skilled in the art to have the upper card connected to the lower portion of the casing by plural solder balls which are aligned with the plural through-wafer vias such that the plural though vias wafer are electrically connected to the upper card – as it is a mere duplication parts that suitable for intended electrical connection means.  The courts have held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
2.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinjala et al [US 6,717,812] in view of Davidson et al [US 5,817,986] as applied to claim 1 above, and further in view Motafazadeh et al [US 5,783,870].
►	With respect to claim 9, Pinjala et al in view of Davidson et al substantially discloses the claimed assembly but is silent about said integrated circuit of said chip comprises microprocessor circuit.  
However, Motafazadeh et al (fig 5, col 5 lines 43-55) chip including microprocessor integrated circuit in an assembly.  
	Therefore, it would have been obvious for those skilled in the art to modify assembly of Pinjala et al in view of Davidson et al  by having the chip comprising microprocessor circuit as being claimed, per taught by Motafazadeh et al, to have designed function as being needed in a device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,586,760.   Although the claims at issue are not identical, they are not patentably distinct from each other because both of the present application and the US 10,586,760 claim the same subject matter of assembly comprising:
	a chip including an integrated circuit (claim 1 of US 10,586,760);
wherein said integrated circuit of said chip comprises a microprocessor circuit (claim 10 of US 10,586,760)
	a casing comprising an integrated circuit and including an upper portion formed on a side of said chip and lower portion formed on another side of said chip (claim 1 of US 10,586,760);
wherein outer sidewalls of said upper portion of said casing are located between vertical planes defined by opposing outer sidewalls of said lower portion of said casing (claim 1 of US 10,586,760)
	plural through-wafer vias (TWVs) for electrically connecting said integrated circuit of said chip and said integrated circuit of said casing (claim 1 of US 10,586,760);
wherein said through-wafer vias comprise first vias that run through said chip and electrically connect said integrated circuit of said chip to said upper casing, and second vias that run through said chip and electrically connect said integrated circuit of said chip to said lower casin(claim 8 of US 10,586,760)
wherein said first and second vias are alternately formed such that an interleaving input/output (I/O) is formed above and below said chip (claim 9 of US 10,586,760)
	a system board configured to be electrically connected to the casing (claim 1 of US 10,586,760);
	upper and lower cards connected to said casing for electrically connecting said casing to the system board (claims 1 & 2 of US 10,586,760];
wherein said upper and lower cards are connected to said upper and lower portions of said casing, respectively, by plural solder balls which are aligned with said plural through-wafer vias such that said plural through-wafer vias are electrically connected to said upper and lower cards (claim 3 of US 10,586,760)
	wherein said chip is included in a chip stack comprising plural chips (claim 5 of US 10,586,760): 
a fluid channel formed between an upper surface of a silicon die formed ona first chip in said chip stack that includes said chip, and a lower surface of a second chip formed above said first chip in said chip stack (claim 6 of US 10,586,760)
 wherein said upper and lower portions of said casing form a coolant inlet for transporting a coolant into said chip stack, and a coolant outlet for transporting said coolant out of said chip stack (claim 7 of US 10,586,760) 
wherein said integrated circuits of said plural chips and said integrated circuit of said casing collectively form a three dimensional integrated circuit (claim 11 of US 10,586,760) 
said plural chips in said chip stack comprise different integrated circuits (claim 12 of US 10,586,760) 
	wherein said chip comprises a silicon die formed on said integrated circuit of said chip, said plural through-wafer vias being formed in silicon pillars of said silicon die (claim 4 of US 10,586,760)
2.	Claims 1-2, 4-21  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,622, 294. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the present application and the US 10,622,294 claim the same subject matter of assembly comprising:
	a chip including an integrated circuit (claim 1 of US 10,622, 294);
wherein said integrated circuit of said chip comprises a microprocessor circuit (claim 11of US 10,622, 294)
	a casing comprising an integrated circuit and including an upper portion formed on a side of said chip and lower portion formed on another side of said chip (claim 1 of US 10,622, 294);
wherein outer sidewalls of said upper portion of said casing are located between vertical planes defined by opposing outer sidewalls of said lower portion of said casing (claim 1 of US 10,622, 294)
	plural through-wafer vias (TWVs) for electrically connecting said integrated circuit of said chip and said integrated circuit of said casing claim 1 of US 10,622, 294);
wherein said through-wafer vias comprise first vias that run through said chip and electrically connect said integrated circuit of said chip to said upper casing, and second vias that run through said chip and electrically connect said integrated circuit of said chip to said lower casing (claim 9 of US 10,622, 294)
wherein said first and second vias are alternately formed such that an interleaving input/output (I/O) is formed above and below said chip (claim 10 of US 10,622, 294)
	 a system board configured to be electrically connected to the casing (claim 1 of US 10,622, 294);
	upper and lower cards connected to said casing for electrically connecting said casing to the system board (claim 1 of US 10,622, 294];
wherein said upper and lower cards are connected to said upper and lower portions of said casing, respectively, by plural solder balls which are aligned with said plural through-wafer vias such that said plural through-wafer vias are electrically connected to said upper and lower cards (claim 2 of US 10,622, 294)
	wherein said chip is included in a chip stack comprising plural chips (claim 4 of US 10,622, 294): 
a fluid channel formed between an upper surface of a silicon die formed ona first chip in said chip stack that includes said chip, and a lower surface of a second chip formed above said first chip in said chip stack (claim 5 of US 10,622, 294)
 wherein said upper and lower portions of said casing form a coolant inlet for transporting a coolant into said chip stack, and a coolant outlet for transporting said coolant out of said chip stack (claim 6 of US 10,622, 294) 
wherein said integrated circuits of said plural chips and said integrated circuit of said casing collectively form a three dimensional integrated circuit (claim 7 of US 10,622, 294) 
said plural chips in said chip stack comprise different integrated circuits (claim  8 of US 10,622, 294) 
	wherein said chip comprises a silicon die formed on said integrated circuit of said chip, said plural through-wafer vias being formed in silicon pillars of said silicon die (claim 3 of US 10,622, 294)
	wherein opposing edges of the upper card are located between vertical planes defined by outer saidewalls of said upper portion of the casing, and  wherein the system board comprises a via connector protruding from a surf-ace of the system board toward the upper card, an edge of the opposing edges of the tipper card facing an outer surface of the via coninector (claim 1 of US 10,622,294).
3.	Claims 1-2, 4-8, 12-16, 18-20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,106,505. Being different to the US 8,106,505,the present application merely broadens scopes of claim.
4.	Claims 9-11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,106,505 in view of Shi et al [2007/0085198]
►	With respect to claims 9-11 and 17, the present application and the US 8,106,505 generally claim the same subject matter of assembly comprising: 
	a chip including an integrated circuit; wherein said chip is included in a chip stack comprising plural chips; 
	 a casing comprising an integrated circuit and including an upper portion formed on a side of said chip and lower portion formed on another side of said chip; plural through-wafer vias (TWVs) for electrically connecting said integrated circuit of said chip and said integrated circuit of said casing; 
	a system board configured to be electrically connected to the casing; 
	upper and lower cards connected to said casing for electrically connecting said casing to the system board; wherein said upper and lower cards are connected to said upper and lower portions of said casing, respectively, by plural solder balls which are aligned with said plural through-wafer vias such that said plural through-wafer vias are electrically connected to said upper and lower cards 
	Being different to the US 8,106,505, the present application claims: 
	a) 	said integrated circuit of said chip comprises a microprocessor circuit
	 b) 	wherein said integrated circuits of said plural chips and said integrated circuit of said casing collectively form a three dimensional integrated circuit 
	c) 	said plural chips in said chip stack comprise different integrated circuits 
	d)	 wherein outer sidewalls of said upper portion of said casing are located between vertical planes defined by opposing outer sidewalls of said lower portion of said casing 
	However, such as differences have been known in the art since Shi et al teaches a) (text [0019]- [0020] and d) (fig 2B).  In regard to b), said integrated circuits of said plural chips and said integrated circuit of said casing collectively would form a three dimensional integrated circuit. In regard to c), said plural chips in said chip stack would comprise different integrated circuits.
5.	Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 9,252,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application just merely broaden scopes of claims.
6.	Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No 9,905,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application just merely broaden scopes of claims.
9	 Claims 1-2, 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 9,252,071 Although the claims at issue are not identical, they are not patentably distinct from each other because the present application just merely broaden scopes of claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819